          Case 1:18-cv-09709-RA-RWL Document 95 Filed 03/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  3/10/2021
MILAN HEGGS,                                                   :
                                                               :   18-CV-9709 (RA) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

          This Order addresses and resolves the issues raised by the parties at Dkt. 93 as

well as at the Discovery Conference held on March 10, 2021:

          1. Production re Defendant Ramos: Defendants shall not withhold document

production regarding Defendant Ramos based on pendency of substitution of an estate

entity.

          2. Disciplinary records: Defendants shall produce disciplinary records for

Defendants, both substantiated or unsubstantiated, for matters related to maltreatment

(whether by commission or omission) of inmates, for the years 2010 to present.

          3. Construction/renovations (RFP 19): This request shall be limited to documents

for the period 2012 through Plaintiff’s release concerning any changes – whether

considered, proposed, or actual – to the barriers complained of by Plaintiff. This is without

prejudice to a later application for the same documents post-Plaintiff’s release in the event

additional information warrants such production.

          4. Complaints/demands (RFP 2): By March 19, 2021, the parties shall meet and

confer to arrive at a reasonable narrowing of this request. The time period will be 2014


                                                        1
       Case 1:18-cv-09709-RA-RWL Document 95 Filed 03/10/21 Page 2 of 2




through Plaintiff’s release, without prejudice to a later application for the same documents

post-Plaintiff’s release in the event additional information warrants such production.

Defendants need not produce complaints/demands re inmates with urinary catheters

separate and apart from wheelchair accessibility issues.

       5. ADA training materials: Defendants shall produce ADA training materials in

effect as of the dates of Plaintiff’s incarceration and his release from incarceration.

       6. ADA compliance reports (RFP 29): By March 17, 2021, Defendants shall

submit to Chambers (by email) for in camera review the three ADA compliance reports

discussed.

       7. Motion to amend: Plaintiff’s application to amend the Complaint to add four

defendants is granted. Plaintiff shall file the amended complaint by March 17, 2021.

       8. By March 24, 2021, the parties shall meet and confer and file jointly with the

Court a proposed revised case schedule.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated: March 10, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                              2
